UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-4164


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

JOEY WAYNE CHAMBERS, JR.,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
New Bern. Louise W. Flanagan, District Judge. (2:18-cr-00037-FL-5)


Submitted: October 21, 2020                                  Decided: November 3, 2020


Before NIEMEYER, DIAZ, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James M. Ayers II, AYERS & HAIDT, P.A., New Bern, North Carolina, for Appellant.
Jennifer P. May-Parker, Assistant United States Attorney, OFFICE OF THE UNITED
STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Joey Wayne Chambers pled guilty to conspiracy to commit Hobbs Act robbery, in

violation of 18 U.S.C. § 1951 (Count 1), and Hobbs Act robbery, and aiding and abetting

the same, in violation of 18 U.S.C. §§ 1951, 2 (Count 2). The district court sentenced him

in the middle of the advisory Sentencing Guidelines range to concurrent terms of 144

months’ imprisonment.. On appeal, counsel has filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), arguing that the district court erroneously declined to

impose a sentence below the advisory Sentencing Guidelines range. Chambers was

advised of his right to file a pro se supplemental brief, but he has not filed one. The

Government elected not to file a brief. For the reasons that follow, we affirm.

       We “review all sentences—whether inside, just outside, or significantly outside the

Guidelines range—under a deferential abuse of discretion standard.” Gall v. United States,

552 U.S. 38, 41 (2007). “If we find such abuse, we reverse unless we conclude that the

error was harmless.” United States v. Lynn, 592 F.3d 572, 576 (4th Cir. 2010). An error

is harmless if it “did not have a substantial and injurious effect or influence on the result

and we can say with fair assurance that the district court’s explicit consideration of the

defendant’s arguments would not have affected the sentence imposed.” United States v.

Boulware, 604 F.3d 832, 838 (4th Cir. 2010) (alterations and internal quotation marks

omitted).

       The district court must “must place on the record an individualized assessment

based on the particular facts of the case before it.” United States v. Carter, 564 F.3d 325,

330 (4th Cir. 2009) (internal quotation marks omitted). “When a defendant presents non-

                                             2
frivolous reasons for imposing a different sentence, the district court must address or

consider them and explain why it has rejected them.” United States v. Lozano, 962 F.3d
773, 782 (4th Cir. 2020) (internal quotation marks omitted). “A sentencing court’s

explanation is sufficient if it, although somewhat briefly, outlines the defendant’s particular

history and characteristics not merely in passing or after the fact, but as part of its analysis

of the statutory factors and in response to defense counsel’s arguments for a [lesser

sentence.]” United States v. Blue, 877 F.3d at 513, 519 (4th Cir. 2017) (alternations and

internal quotation marks omitted). “District courts need not spell out their responses to

defendants’ arguments where the context makes them clear. But the context must make it

patently obvious that the district court found the defendant’s arguments to be

unpersuasive.” Lozano, 962 F.3d at 792 (citation and internal quotation marks omitted).

       Here, the district court never addressed on the record Chambers’ arguments for a

below-Guidelines sentence. Therefore, the district court committed procedural error. We

conclude, however, that the error was harmless.

       The district court explained that it could not impose a sentence lower than the middle

of the 121- to 151-month advisory Guidelines range because such a sentence was necessary

in light of several § 3553(a) sentencing factors, specifically the nature and circumstances

of Chambers’ offenses and his history and characteristics, the need to promote respect for

the law, the need to deter criminal behavior, and the need to protect the public. See 18

U.S.C. § 3553(a)(1), (2)(A), (2)(B), (2)(C). On this record, we conclude that the district

court would impose the same sentence even if the case were remanded for the court to

address on the record Chambers’ arguments for a below-Guidelines sentence. We further

                                               3
conclude that Chambers fails to rebut the presumption of reasonableness afforded his

within-Guidelines sentence. See United States v. Louthian, 756 F.3d 295, 306 (4th Cir.

2014).

         In accordance with Anders, we have reviewed the entire record in this case and have

found no meritorious issues for appeal. We therefore affirm the district court’s judgment.

This court requires that counsel inform Chambers, in writing, of the right to petition the

Supreme Court of the United States for further review. If Chambers requests that a petition

be filed, but counsel believes that such a petition would be frivolous, then counsel may

move in this court for leave to withdraw from representation. Counsel’s motion must state

that a copy thereof was served on Chambers. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                               AFFIRMED




                                              4